Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Status of Claims
-	Applicant's Amendment filed January 9, 2022 is acknowledged.
-	No claims is/are amended
-	Claims 11-16 is/are new

This action is FINAL
Application notes
After careful review of the original specification, the Examiner notes that paragraph 0029 includes a lexicographic definition for “dark screen mode” - Under the dark screen mode or black screen mode, no  
Paragraph 0028 includes a lexicographic definition for “always on display mode” - display system 50 operates in a low power mode such as an always on display (AOD) mode. Under the AOD mode, the OLED panel 500 may only show a small figure including user-defined information such as date, time, and/or power quantity in a small area; hence, the total currents and power required by the OLED panel 500 in the AOD mode may be much lower than those in the normal display mode.
See MPEP §2111.01 IV.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-3, 6-8, 11, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, U.S. Patent Publication No. 20200050339 in view of and Applicant’s Admitted Prior Art (AAPA).
Consider claim 1, Choi teaches a control method for a touch and organic light-emitting diode (OLED) driver, for controlling an OLED touch panel (see Choi paragraphs 0045-0047 where OLED touch display is disclosed.), the OLED touch panel having 

controlling the cathode layer to be floating during a touch sensing period (see Choi paragraph 0056 where the common voltage supplying device may float the common electrode in the touch time interval) 

Choi is silent regarding dark screen mode.  AAPA teaches a mobile phone is usually equipped with a touch wake-up function that may detect a specific touch gesture in the dark screen mode to wake up the device (see AAPA paragraph 0008 where note that the touch sensing functions of a touch panel may be enabled no matter in display or in dark screen. For example, a mobile phone is usually equipped with a touch wake-up function that may detect a specific touch gesture in the dark screen mode to wake up the device. In the dark screen mode, it is required to minimize power consumption to let the standby time as long as possible. However, the touch detection, which may be performed periodically even if no touch appears on the panel).  One of ordinary skill in the art would have been motivated to have modified Choi with AAPA to incorporate a dark screen mode with a touch wake-up function so as to reduce power consumption of a display during periods when a display of a mobile device is not being used.  

Consider claim 2, Choi as modified by AAPA teaches all the limitations of claim 1 and further teaches wherein the OLED touch panel further comprises a plurality of data lines (see Choi figure 1, element DL data lines) and a plurality of scan lines (see Choi figure 1, element GL gate lines), and the control method further comprises: applying an LFD signal to at least one line of the plurality of data lines and the plurality of scan lines or controlling at least one line of the plurality of data lines and the plurality of scan lines to be floating during the touch sensing 

Consider claim 3, Choi as modified by AAPA teaches all the limitations of claim 1 and further teaches wherein the dark screen mode is an operation mode in which a display function of the OLED touch panel is off (see AAPA paragraph 0008).

Consider claim 6, Choi as modified by AAPA teaches a touch and organic light-emitting diode (OLED) driver, configured to control an OLED touch panel (see Choi paragraphs 0045-0047 where OLED touch display is disclosed), the OLED touch panel having a dark screen mode (see AAPA paragraph 0008) and a normal display mode, and comprising a cathode layer of OLEDs (see Choi paragraph 0045 where anode/cathode electrode of an OLED in an OLED panel are disclosed), the touch and OLED driver being configured to: control the cathode layer to be floating during a touch sensing period (see Choi paragraph 0056 where the common voltage supplying device may float the common electrode in the touch time interval) in the dark screen mode (see AAPA paragraph 0008); and 

apply a constant voltage to the cathode layer in the normal display mode (see Choi figure 11, DE2 (VCOM or CATH), display period Td, DC and paragraphs 0092-0094 where second display electrode DE2 may be a common electrode VCOM or a cathode electrode CATH. A ground voltage may be supplied to the 

Consider claim 11, Choi as modified by AAPA teaches all the limitations of claim 1 and further teaches wherein the constant voltage is applied to the cathode layer without controlling the cathode layer to be floating in the normal display mode (see Choi figure 11, TD, DE2 (VCOM or CATH), DC where VCOM is at DC level during Td display period).

Consider claim 13, Choi as modified by AAPA teaches all the limitations of claim 1 and further teaches wherein the step of controlling the cathode layer to be floating is performed to reduce power consumption (see Choi paragraphs 0005-0006, 0072 where the increase of the driving voltage results in the increase of the power consumption and a power management unit of the display device may control a ground voltage and a touch driving signal STX and a modulation signal MTX may maintain a uniform voltage difference from the ground voltage. When the power management unit varies the voltage level of the ground voltage to form a regular driving waveform, the touch driving signal STX and the modulation signal MTX may respectively have waveforms according to this driving waveform. Such a control may facilitate a control of matching the phases of a touch driving signal STX and a modulation signal MTX because these signals are generated from a same source.  Therefore during floating additional power is not required to provide a signal) during the touch sensing period in the dark screen mode (see touch sensing functions of a touch panel may be enabled no matter in display or in dark screen. For example, a mobile phone is usually equipped with a touch wake-up function that may detect a specific touch gesture in the dark screen mode to wake up the device. In the dark screen mode, it is required to minimize power consumption to let the standby time as long as possible. However, the touch detection, which may be performed periodically even if no touch appears on the panel).

Claims 7-8, 14, 16 recite similar claim limitations as claims 2-3, 11, 13 and thus are rejected under similar rational as claims 2-3, 11, 13 detail above.


Claim 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, U.S. Patent Publication No. 20200050339 and Applicant’s Admitted Prior Art (AAPA) in view of Park, U.S. Patent Publication No. 2018/0088892.

Consider claim 4, Choi as modified by AAPA teaches all the limitations of claim 1.  Choi is silent regarding wherein the OLED touch panel further has an always on display (AOD) mode.

In a related field of endeavor, Park teaches an AOD function is being added to mobile terminals, which always shows user-specified information such as the clock, calendar, etc. on the screen so as to save a user from inconvenience because a user has to switch on and off a display of a mobile terminal repeatedly 

One of ordinary skill in the art would have been motivated to have further modified Choi to incorporate and always on display so as to save a user from inconvenience.

Claim 9 recites similar claim limitations as claim 4, and thus is rejected under similar rational as claim 4 detail above.

Claim 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, U.S. Patent Publication No. 20200050339, Applicant’s Admitted Prior Art (AAPA) and Park, U.S. Patent Publication No. 2018/0088892 in view of Bae et al, U.S. Patent Publication No. 20190057643.

Consider claim 5, Choi as modified by AAPA and Park teaches all the limitations of claim 4.  Choi is silent regarding wherein the cathode layer is coupled to an internal power source of the touch and OLED driver in the AOD mode and coupled to an external power source independent to the touch and OLED driver in the normal display mode.

In a related field of endeavor, Bae teaches operating modes of a display may be set to be executed under different power in an electronic device so as to facilitate 

One of ordinary skill in the art would have been motivated to have further modified Choi to have different power sources so as to facilitate having a higher-brightness display in a normal mode and a lower brightness in an AOD mode using known techniques with predictable results.

Claim 10 recites similar claim limitations as claim 5, and thus is rejected under similar rational as claim 5 detail above.

Claim 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, U.S. Patent Publication No. 20200050339 and Applicant’s Admitted Prior Art (AAPA) in view of Ito et al, U.S. Patent Publication No. 20160357321.
Consider claim 12, Choi as modified by AAPA teaches all the limitations of claim 11.  Choi is silent regarding wherein the constant voltage is applied to the 

In the same field of endeavor, touch detection using common electrode used for display, Ito teaches that a common electrode during touch detection may be floated, or alternatively applied with a fixed electric potential so as to detect a touch (see Ito figure 16 elements VCOM, VX, Pm and paragraph 0140 where the display device 1 with a touch detection function performs button touch detection on the button part 30b. In the second touch detection periods Ps.sub.1 and Ps.sub.2, a voltage signal may not be applied to a drive electrode COML so that the drive electrode COML is in a floating state without a fixed electric potential. Alternatively, a voltage signal at a level equal to that of the second drive signal Vx applied to the touch detection electrodes TDL may be applied to the drive electrode COML simultaneously with the second drive signal Vx. Note that Ito clearly teaches that touch object may be pen/stylus or finger see paragraph 0041).

One of ordinary skill in the art would have been motivated to have modified Choi to have provided a fixed electric potential to a common electrode during touch detection since Ito teaches that that either one of floating or a fixed electric potential would perform equally well.

.

Response to Arguments
Applicant's arguments filed January 9, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, AAPA clearly discloses that dark screen mode is known to minimize power consumption (see AAPA paragraph 0008 where in the dark screen mode, it is required to minimize power consumption to let the standby time as long as possible).  One of ordinary skill in the art without inventive inspiration would readily recognize that during dark screen .
Regarding Applicant’s new claims 11-16, Examiner has cited Choi in view of Ito as fairly teaching or suggesting these features in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al, U.S. Patent Publication No. 20160188142 (touch screen device with normal and sleep modes), Ito et al, U.S. Patent Publication No. 20160357320 (display device with touch detection function), Ito et al, U.S. Patent Publication No. 20170010739 (display device with touch detection function).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.